DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The disclosure is objected to because of the following informalities:
There are multiple references to a thermal range of roughly 420-600°C, such as on page 4, line 27. This seems incorrect.
The chart on page 39 is written in a mix of Russian and English. The entirety should be written in English.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 2 recite the temperature range of 42°C to 60°C. Although temperature ranges including 420°C to 600°C (pg 4, line 27) and 45°C to 60°C (pg 14, line 4) are specified, the claimed range is not disclosed in Applicant’s specification. Claim 2 recites the impulse signal duration of 5 to 60 seconds. This range is also not disclosed in the specification, although a range of 5 to 60 µs is (pg 7, lines 19-20). For purposes of examination the time range of 5 to 60 µs will be used.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-14 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  Claim 1 discloses “a method of relaxation of spasmed muscles”, however no actual method steps are recited. It is unclear what is done to cause the muscles to relax or what causes the stimulating electric impulse effect or relaxation effect, rendering the claim indefinite.
Claim 2 recites “the relaxation effect on the spasmed agonist muscles is carried out by exposure to thermal effect of 42°C to 60°C”, however claim 1 recites that “an additional thermal effect by the temperature of 42°C to 60°C is carried out”. It is unclear if the relaxation effect and the thermal effect are intended to be the same limitation, as they are both claimed in relation to the spasmed agonist muscles, or if there is another thermal effect carried out that just happens to be identical to the relaxation effect. For purposes of examination the examiner will interpret claims 1 and 2 such that the thermal effect and the relaxation effect refer to the same limitation. For example, claim 1 may be interpreted to read as “a relaxation effect on spasmed agonist muscles, wherein the relaxation effect is a thermal effect of 42°C to 60°C”.
Claim 2 recites the limitation “a stimulating electric impulse effect” in line 3. The claim is indefinite because claim 1 also recites “a stimulating electric impulse effect” in lines 1-2 and it is unclear if the recitation in claim 2 is referring to the recitation of claim 1 or introducing a new limitation with the same name. For purposes of examination the examiner will interpret claim 2 to read as “subjected to the stimulating electric impulse effect”. Underline added for emphasis.
Claim 2 recites the limitation “working signal level of 5 to 75% of the strength of the signal at which the patient feels vibration”. Every person feels stimulation differently and it is unclear how Applicant is able to measure this and apply it correctly and consistently. The claim is indefinite due to its undefined scope. For purposes of examination, the examiner will interpret claim 2 such that any signal strength is “5-75% of the strength of the signal at which the patient feels vibration”.
Claims 3-5 recite the limitation “the effects on the agonist/antagonist muscle pairs”. Claim 1 discloses three different effects: the stimulating electric impulse effect, the relaxation effect, and the thermal effect. It is unclear whether “the effects” includes the stimulating electric impulse effect and the relaxation effect, the relaxation effect and the thermal effect, the stimulating electric impulse effect and the thermal effect, or all three together. For purposes of examination the examiner will interpret claims 3-5 to read as “the stimulating electric impulse effect and relaxation effect on the agonist/antagonist muscle pairs”. 
Claims 3 and 4 recite the limitation "the segments of the spinal cord" in line 2.  There is insufficient antecedent basis for this limitation in the claim. There is no prior recitation of the spinal cord and it is unclear how it is included in the method or what if any effects are carried out on it. For purposes of examination the examiner will interpret the spinal cord to be interchangeable with the agonist/antagonist muscle pairs.
Claim 5 recites the limitation "the setting of a constant effect on the segments of the spinal cord responsible for innervation the agonist/antagonist muscle pairs" in lines 2-4.  There is insufficient antecedent basis for this limitation in the claim. There is no prior recitation of any “effect” on the spinal cord or segment of the spinal cord. It is unclear what this setting is or how it relates in any way to the stimulation/relaxation effects already present in the muscle groups. Since anything can be considered an “effect” without further detail (e.g. gravity), the spinal cord will be interpreted as consistently in “the setting of a constant effect. For purposes of examination the examiner will interpret claim 5 such that the effects on the agonist/antagonist muscle pairs are carried out alternately in any setting.
Claims 6 recites the limitation “the relaxing effect” in line 2. Claim 1 refers to a “relaxation effect” and it is unclear if the relaxing effect of claim 6 is intended to be synonymous with the relaxation effect or introduce a new limitation. For purposes of examination the examiner will interpret claim 6 to read as “the stimulating electric impulse effect and the relaxation effect are carried out”. Claims 7, 11, and 12 will be interpreted similarly.
Claim 6 recites the limitation "the abovementioned regions of the body" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. There are no abovementioned regions of the body claimed besides the unspecified agonist and antagonist muscles of claim 1. If the muscles are intended to be the abovementioned regions of the body, then an “individual abovementioned region” implies only a single muscle receiving the stimulating and relaxation effects. This contradicts claim 1. For purposes of examination the examiner will interpret claim 6 such that the stimulating and relaxation effects are carried out on any muscle pair.
Claim 7 recites the limitation "the abovementioned regions of the body" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. There are no abovementioned regions of the body claimed besides the unspecified agonist and antagonist muscles of claim 1. If the muscles are intended to be the abovementioned regions of the body, then “all of the abovementioned regions of the body” is one agonist/antagonist muscle pair. For purposes of examination the examiner will interpret claim 6 such that the stimulating and relaxation effects are carried out on any muscle pair.
Claims 8-10 recite the limitation “the effects on the agonist/antagonist muscle pairs”. Claim 1 discloses three different effects: the stimulating electric impulse effect, the relaxation effect, and the thermal effect. It is unclear whether “the effects” includes the stimulating electric impulse effect and the relaxation effect, the relaxation effect and the thermal effect, the stimulating electric impulse effect and the thermal effect, or all three together. For purposes of examination the examiner will interpret claims 3-5 to read as “the stimulating electric impulse effect and relaxation effect on the agonist/antagonist muscle pairs”. 
Claims 8 and 9 recite the limitation "the segments of the spinal cord" in line 2.  There is insufficient antecedent basis for this limitation in the claim. There is no prior recitation of the spinal cord and it is unclear how it is included in the method or what if any effects are carried out on it. For purposes of examination the examiner will interpret the spinal cord to be interchangeable with the agonist/antagonist muscle pairs.
Claim 10 recites the limitation "the setting of a constant effect on the segments of the spinal cord responsible for innervation the agonist/antagonist muscle pairs" in lines 2-4.  There is insufficient antecedent basis for this limitation in the claim. There is no prior recitation of any “effect” on the spinal cord or segment of the spinal cord. It is unclear what this setting is or how it relates in any way to the stimulation/relaxation effects already present in the muscle groups. Since anything can be considered an “effect” without further detail (e.g. gravity), the spinal cord will be interpreted as consistently in “the setting of a constant effect. For purposes of examination the examiner will interpret claim 5 such that the effects on the agonist/antagonist muscle pairs are carried out alternately in any setting.
Claim 11 recites the limitation "the abovementioned regions of the body" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. There are no abovementioned regions of the body claimed besides the unspecified agonist and antagonist muscles of claim 1. If the muscles are intended to be the abovementioned regions of the body, then an “individual abovementioned region” implies only a single muscle receiving the stimulating and relaxation effects. This contradicts claim 1. For purposes of examination the examiner will interpret claim 6 such that the stimulating and relaxation effects are carried out on any muscle pair.
Claim 12 recites the limitation "the abovementioned regions of the body" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. There are no abovementioned regions of the body claimed besides the unspecified agonist and antagonist muscles of claim 1. If the muscles are intended to be the abovementioned regions of the body, then “all of the abovementioned regions of the body” is one agonist/antagonist muscle pair. For purposes of examination the examiner will interpret claim 6 such that the stimulating and relaxation effects are carried out on any muscle pair.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claims recite a stimulating electric impulse effect and a relaxation effect of an agonist/antagonist muscle group. This judicial exception is not integrated into a practical application because the effect on a muscle is something that can occur naturally and the effect is the only limitation claimed. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not account for any method steps for creating the relaxation effect, only the effect itself. There is no disclosed device to carry out the relaxation of spasmed muscles, only an implication that certain muscle groups may be stimulated or relaxed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0197689 to Dernebo et al., hereinafter Dernebo, in view of US 2020/0061385 to Schwarz et al., hereinafter Schwarz.
Regarding claim 1, Dernebo discloses a method of relaxation of spasmed muscles (para 0006) including a stimulating electric impulse effect on relaxed antagonist muscles and a relaxation effect on spasmed agonist muscles (para 0140-142).
Dernebo does not disclose an additional thermal effect by the temperature of 42 0C to 60 °C is carried out.
However, Schwarz teaches an additional thermal effect by the temperature of 42 0C to 60 °C is carried out (para 0154).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the method of relaxation of spasmed muscles of Dernebo with an additional thermal effect by the temperature of 42 °C to 60 °C, as taught by Schwarz, for purpose of treatment of cooperating muscles in order to enhance a visual appearance of the body region and/or to increase coordination of a movement of the body part such as a limb or an abdomen of the patient (para 0208).
Regarding claim 2, Dernebo, as previously modified, further teaches that the relaxation effect on the spasmed agonist muscles is carried out by exposure to thermal effect of 42 °C to 60 °C (as previously modified by Schwarz: para 0154), while relaxed antagonist muscles are subjected to a stimulating electric impulse effect at an impulse frequency of 15 to 35 Hz (para 0014), with impulse signal duration of 5 to 60 s (para 0015) and working signal level of 5 to 75% of the strength of the signal at which the patient feels vibration (para 0104: vibration electrodes).
Regarding claim 3, Dernebo further teaches the effects on the agonist/antagonist muscle pairs and the segments of the spinal cord responsible for innervating the agonist/antagonist muscle pairs are carried out simultaneously (para 0115, 0142).
Regarding claim 4, Dernebo further teaches the2Utility Patent Ser. No. 16/476,140effects on the agonist/antagonist muscle pairs and the segments of the spinal cord responsible for innervating the agonist/antagonist muscle pairs are carried out alternately (para 0115, 0142).
Regarding claim 5, Dernebo further teaches the effects on the agonist/antagonist muscle pairs are carried out alternately in the setting of a constant effect on the segments of the spinal cord responsible for innervating the agonist/antagonist muscle pairs (para 0115, 0142).
Regarding claim 6, Dernebo further teaches the stimulating electric impulse effect and the relaxing effect are carried out on individual abovementioned regions of the body (para 0115, 0142).
Regarding claim 7, Dernebo further teaches the stimulating electric impulse effect and the relaxing effect are carried out on all of the abovementioned regions of the body simultaneously (para 0115, 0142).
Regarding claim 8, Dernebo further teaches the effects on the agonist/antagonist muscle pairs and the segments of the spinal cord responsible for innervating the agonist/antagonist muscle pairs are carried out simultaneously (para 0115, 0142).
Regarding claim 9, Dernebo further teaches the effects on the 3Utility Patent Ser. No. 16/476,140 agonist/antagonist muscle pairs and the segments of the spinal cord responsible for innervating the agonist/antagonist muscle pairs are carried out alternately (para 0115, 0142).
Regarding claim 10, Dernebo further teaches the effects on the agonist/antagonist muscle pairs are carried out alternately in the setting of a constant effect on the segments of the spinal cord responsible for innervating the agonist/antagonist muscle pairs (para 0115, 0142).
Regarding claim 11, Dernebo further teaches the stimulating electric impulse effect and the relaxing effect are carried out on individual abovementioned regions of the body (para 0115, 0142).
Regarding claim 12, Dernebo further teaches the stimulating electric impulse effect and the relaxing effect are carried out on all of the abovementioned regions of the body simultaneously (para 0115, 0142).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane C Kalinock whose telephone number is (571)270-5162.  The examiner can normally be reached on Monday-Friday 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JANE C KALINOCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792